Citation Nr: 1107839	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Muskogee, Oklahoma, VA 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in June 2010.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  There is competent evidence establishing current sinusitis 
related to documented in-service manifestations.  

2.  There is competent evidence tending to establish sleep apnea 
related to service.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. §1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1131, 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Analysis

The Veteran asserts that sinusitis and sleep apnea are related to 
service.  Having considered the evidence, a finding in favor 
service connection is supportable.  

The Board notes that while service treatment records attribute 
in-service symptoms, to include a runny nose, sinus congestion, 
trouble breathing through the nose, and post nasal drip, to a 
viral syndrome in 1979, a possible cold in January 1983, and 
otitis media in June 1983, a March 1996 emergency department 
discharge record attributes complaints of a similar ilk to an 
inflammatory process, as well as an infection related to tissue 
invasion.  In addition, on the accompanying medical history to 
the June 1997 separation examination report, the Veteran stated 
that he had sinus problems, sometimes with pain in the face and 
eyes, and the examiner reported seasonal sinus/hayfever.  

In addition, lay statements submitted by fellow service members 
are to the effect that it was well known that the Veteran had 
symptoms associated with sleep apnea during service, and 
particularly loud snoring.  Further, the Veteran's spouse stated 
that in addition to loud snoring  during sleep, he stopped 
breathing, causing her to have to frequently awaken him.  

Additionally, VA records note sinusitis and obstructive sleep 
apnea in November 2006 and November 2009, and the impression on 
computed tomography scan (CT) in July 2008 was ethmoid sinusitis.  
Significantly, in a December 2008 opinion, a chief of 
otolaryngology noted that the Veteran continued to have the same 
nasal and sinus symptoms as those documented in service.  The 
physician added that chronic rhinitis and recurrent sinusitis may 
be significant contributors to the Veteran's sleep apnea, as 
obstruction of the nasal passage may cause sleep apnea, and 
chronic nasal obstruction forced mouth breathing, thus further 
obstructing the airway by displacing the base of the tongue, 
posteriorly, into the oropharynx.  

The Board notes that the Court has held that a claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for medical 
opinions, and that a medical opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
In this case, there are documented in-service findings, as well 
as credible lay evidence of relevant manifestations during 
service, current disability, and a competent medical opinion 
tending to establish sinusitis and sleep apnea had an onset in 
service.  

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.  



ORDER

Service connection for sinusitis is granted.  

Service connection for sleep apnea is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


